On Application por Rehearing.
The reason assigned for an application for a rehearing, is that we erred in holding this suit to be founded on the promissory notes evidencing the contract for supplies to be furnished defendant by the plaintiff. Admitting this to be true, the fact remains that the suit is on the contract between Geo. S. Irving and W. H. Edrington, of which the notes form a part.
There were five notes described in the petition, but the contract and eight notes, forming a part of it, were introdued in evidence without objection.
By the contract entered into between the plaintiff and defendant, Edrington was to be furnished supplies to a certain amount, and he was to ship cotton to the plaintiff to pay for the same. He is responsible for whatever balance may remain duo for the advances made to him by *676the plaintiff. The contract and the supplies furnished thereunder are to be regarded wholly as between Irving and Edrington. Edrington has received advances under the contract, and is liable for whatever balance is due. As stated in the opinion, it matters not that Geo. S. Irving caused the supplies to be furnished through the Irving Co., or Irving & Co.
The defendant had nothing to do with the Ann or the corporation. The advances were under the contract by Irving, and any balance is due to him. The accounts and statements rendered Edrington wore made in the name of Geo. S. Irving. When Irving was called upon to furnish items and specifications he furnished them from the books of the Irving Co., and Irving & Co., where they had been kept. If those accounts contained the information required by defendant, that was all that the defendant had the right to demand. The judge erred in ruling them out and dismissing the action.
They should have been received and evidence hoard as to their correctness, as to the various items mentioned therein. We think we correctly reversed his judgment.
The defendant, however, so confidently assorts his ability to show errors in the account, and reducing them by largo amounts, and as by their rejection by the court, he had no opportunity of contesting them, we think our former decree should be amended so that he may have an opportunity to do so. We shall, therefore, remand the case.
It is, therefore, ordered that the decree rendered in this case be amended as follows:
It is, therefore, ordered that the judgment appealed from dismissing plaintiff’s action be amended and reversed, and that the case be remanded to be proceeded with according to law and to the views herein expressed. In other respects the decree heretofore rendered to remain undisturbed.